DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-45 are canceled. Claims 46-79 are pending and have been examined on their merits. 
As discussed below in the claim objection section of this action, there are two claims numbered “78”. For the purpose of examination, the second claim 78 is being treated as if it is claim 79. The claim fails to comply fully with 37 C.F.R. § 1.121(c)(1) because all claims presented in a claim listing should be presented in ascending numerical order. However, since the status of the second claim 78 is not in serious dispute, the examiner consents to consider this claim listing. Future claim listings that do not follow all provisions of § 1.121(c) may be held nonresponsive, resulting in a potential loss of patent term.

Priority
	The instant application claims benefit to U.S. Provisional Applications 62/613,050 (01/02/2018), 62/678,611 (05/31/2018), and 62/731,775 (09/14/2018) and is a national stage entry of PCT/US19/12114 (01/02/2019). 
Earliest support for claims 46-51, 55, 59, 61-67, 71, and 75-77 is found in 62/613,050 which are thus given an effective filing date of 01/02/2018. 
Earliest support for claims 52, 56-58, 60, 68, 72-74, and 78-79 is found in PCT/US19/12114 which are thus given an effective filing date of 01/02/2019.
Claims 53-54 and 69-70 are not supported by the provisional applications or PCT document and are thus given an effective filing date of 07/01/2020. 
	
Information Disclosure Statement
The information disclosure statement filed 08/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but a copy of one NPL document was not filed thus it has not been considered. Two copies of the “AmpliPhi Bio Reports Favorable Final Results From Phase I Trial Of AB-SA01” were submitted and the Attwood reference was not. 
The information disclosure statement (IDS) filed on 12/28/2020 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.
The information disclosure statement filed 07/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
	SEQ ID NOs: 1, 2, and 3 are recited throughout the claims. Applicant’s specification provides that SEQ ID NOs: 1, 2, and 3 correspond to the bacteriophages Sa87, J-Sa36, and Sa83, respectively ([0044]). Since each of these sequences are representative of the entire genomic sequence of these bacteriophages, it is interpreted that any recitation of bacteriophages Sa87, J-Sa36, and Sa83 in the art is synonymous with a recitation of a bacteriophage having 100% identity to the corresponding SEQ ID regardless of whether the recitation in the prior art describes the bacteriophage by its genetic sequence.
	
Claim Objections
The second claim 78 is objected to because the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims numbered 78 in the amended claim set filed (03/08/2021). For the purpose of examination and compact prosecution, the second claim 78 is being treated as if it is claim 79 (i.e. any recitation of claim 79 in this office action refers to the second claim 78).
Claims 46 and 54 are objected to because they recite “…wherein at least one of the bacteriophage” and “…wherein the two or more bacteriophage”, respectively. The word “bacteriophage” should be pluralized to “bacteriophages”.
Claim 59 is objected to because it recites “…two or more bacteriophage”. Both instances of the word “bacteriophage” should be pluralized to “bacteriophages”.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Deficiency: The incorporation by reference paragraph presented in the specification describes the size of the sequence listing in megabytes (“…1.77 megabytes in size”; [0002]).
Required Response: The incorporation by reference paragraph should be amended such that the size of the sequence listing file is listed in bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46-75 and 78-79 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of bacteriophages Sa87 (corresponding to SEQ ID NO: 1), J-Sa36 (corresponding to SEQ ID NO: 2), and Sa83 (corresponding to SEQ ID NO: 3), said phages being deposited on 02/09/2017 in the European Collection of Cell Cultures under reference numbers 17020901, 17020903, and 17020902, respectively ([0045]). Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
Applicant has indicated that the deposits were made under the provisions of the Budapest Treaty (Id.). If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claims 52, 63-64, and 68 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 52 and 68 recite “…wherein the pharmaceutically acceptable carrier, diluent, excipient or combinations thereof comprises calcium salt or magnesium salt”. There is insufficient antecedent basis for this limitation in the claims. Neither the instant claims nor the claims from which they depend (claims 46 and 67, respectively) recite “a pharmaceutically acceptable carrier, diluent, or excipient”. Claim 52 is being examined as if it depended on claim 51. However, claim 51, like claim 67, does not recite “diluent” and “combinations thereof”. Although claim 67 recites “…pharmaceutically acceptable excipient or carrier”, claim 68 differs by reciting “pharmaceutically acceptable carrier, diluent, excipient or combinations thereof”. 
	Claim 63 recites “…wherein the cryoprotectant comprises glycerol or sucrose”. Neither claim 63 nor the claim from which it depends (claim 61) recites a “cryoprotectant”. For the purpose of compact prosecution, this claim being examined for prior art purposes as if it depends from claim 62, which properly establishes antecedent basis for the term “cryoprotectant”.
	Claim 64 is rejected due to its dependence on indefinite claim 63.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46-51, 53-67, and 69-79 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2017/0065649 A1; Cited in IDS Filed 08/24/2020).
Shaw provides a bacteriophage composition comprising one or more bacteriophages selected from Sa87, J-Sa36, Sa83, J-Sa37, or mutants thereof and their use for medical or non-medical applications (abstract). Specific relevant examples provided by Shaw include the use of a four phage cocktail in a Staphylococcus aureus pneumonia model (Example 4; [0064]-[0066]), use of a three phage cocktail in a Staphylococcus aureus model (Example 5; [0069]-[0072]), and preparation of mutants of bacteriophages Sa87, J-Sa36, and Sa83 (Example 7; [0073]-[0074]).
Regarding claims 46, 48-50, and 59, Shaw teaches a composition comprising a cocktail of four bacteriophages Sa87 (Applicant’s SEQ ID NO: 1), J-Sa36 (Applicant’s SEQ ID NO: 2), J-Sa37, and Sa83 (Applicant’s SEQ ID NO: 3)([0061]; claims 1-5 and 8-9). Applicant defines “substantially free” to refer to something having less than 10% of the substance that it is to be free from ([0041]). Because Shaw teaches that the composition undergoes several filtration steps, chromatographic steps to reduce debris, and filter-sterilization ([0061]) and that after purification of the bacteriophages, the final endotoxin levels of the composition were <1000 EU/mL (Id.), there is a reasonable probability that Shaw’s composition contains the purified bacteriophages having less than 10% of bacterial components, bacterial endotoxins (corresponding to claim 49), and bacterial host proteins (corresponding to claim 50). 
Regarding claim 47, Shaw teaches that the bacteriophage composition of the invention is efficacious against a broad spectrum of Staphylococcus aureus strains ([0051]). Although Shaw does not explicitly state that the composition’s target bacteria range is broader than the range of any individual bacteriophage in the composition, Shaw teaches a cocktail of four bacteriophages Sa87, J-Sa36, J-Sa37, and Sa83 ([0061]; claims 1-5 and 8-9). As evidenced by Table 1 of applicant’s specification ([0137]), a composition comprising Sa83, J-Sa36, and Sa87 has a broader range than any individual bacteriophage in the composition. It is not required that Shaw recognized the characteristic possessed by the claimed composition.
Regarding claim 51, Shaw teaches that the bacteriophage composition may further comprise a pharmaceutically acceptable excipient or carrier ([0027]; claim 11).
Regarding claim 53, Shaw teaches that the bacteriophage composition may be stored frozen in aqueous or other solution, freeze dried, or may be rendered stable in some other formulation including tablets ([0029]). This teaching is considered to meet the composition wherein the composition is a liquid, solid, frozen, or lyophilized formulation.
Regarding claim 54, since Shaw teaches a composition comprising the same bacteriophage as those identified by SEQ ID NOs: 1, 2, and 3, it is considered that they would have the same characteristic (ability to lyse methicillin-resistant or sensitive Staphylococcus aureus). Nevertheless, Shaw teaches that the bacteriophage of the invention targets methicillin-resistant Staphylococcus aureus ([0019]).
Regarding claim 55, Shaw teaches that the amount of each bacteriophage in the composition will depend upon its virulence against the target species and typically the composition will comprise at least about 1 x 107, 1 x 108, 1 x 109, 1 x 1010, 1 x 1011 PFU/ml for each phage ([0022]). Shaw gives a specific example of a composition comprising bacteriophages wherein the concentration per bacteriophage is 2 x 1010 PFU/ml. Since Shaw teaches a concentration within the claimed range of concentrations, the range is anticipated. See MPEP 2131.03(I).
Regarding claims 56, the instant claim recites “…wherein the composition is to be administered at a dosage of…”. This limitation is interpreted to be the intended use of the composition. There is no structural requirement (such as a specific concentration for the claimed composition) set forth within the claim. Therefore, the claim is considered to be anticipated by Shaw’s teaching of the composition of claim 46.
Regarding claim 57, the instant claim is drawn to a composition. The limitation recited in the instant claim does not impart any structure on the claimed composition and moreover, does not make any requirement as to the characteristic of the composition (i.e. the capability to retain viability after being stored at the recited temperatures). Nevertheless, Shaw teaches that the material (i.e. the purified bacteriophages) were stored at 2-8°C ([0061]).
Regarding claim 58, applicant’s specification states that “the genomic sequences of these [phages] are not the same as the original, naturally-occurring sequence” ([0125]). Since Shaw teaches a composition comprising the same phages (Sa87, J-Sa36, and Sa83), it is considered that they have the property of being not naturally-occurring.
Regarding claim 60, since Shaw teaches a composition comprising the same phages (Sa87, J-Sa36, and Sa83), it is considered that they have the characteristic of being capable of complementation. There is no requirement that Shaw recognized the recited characteristic, however, since the compositions are identical, they must have the same characteristics.
Regarding claims 61-66 and 75, Shaw teaches a composition comprising a cocktail of four bacteriophages Sa87, J-Sa36, J-Sa37, and Sa83 ([0061]; claims 1-5 and 8-9). Because Shaw teaches that the composition undergoes several filtration steps, chromatographic steps to reduce debris, and filter-sterilization ([0061]) and that after purification of the bacteriophages the final endotoxin levels of the composition were <1000 EU/mL (Id.), there is a reasonable probability that Shaw’s composition contains the purified bacteriophages having less than 10% of bacterial components, bacterial endotoxins (corresponding to claim 65), and bacterial host proteins (corresponding to claim 66).
With respect to the “storage medium for storage at a temperature at or below 8°C”, this limitation is considered to be the intended use of the storage medium and does not limit the structure of the storage medium, therefore any storage medium would be considered sufficient to satisfy this limitation. Shaw teaches that the bacteriophage preparation may be stored frozen in aqueous or other solution with an appropriate cryoprotectant such as 10% sucrose ([0029]).
With respect to the bacteriophages not being prone to generalized transduction and not carrying an antibiotic resistance gene, since Shaw teaches a composition comprising bacteriophages having 100% identity to the recited sequences, it is considered that they possess the same characteristics.
Regarding claim 67, Shaw teaches that the bacteriophage composition may further comprise a pharmaceutically acceptable excipient or carrier ([0027]; claim 11).
Regarding claim 69, Shaw teaches that the bacteriophage composition may be stored frozen in aqueous or other solution, freeze dried, or may be rendered stable in some other formulation including tablets ([0029]). This teaching is considered to meet the composition wherein the composition is a liquid, solid, frozen, or lyophilized formulation.  
Regarding claim 70, since Shaw teaches a composition comprising the same bacteriophage as those identified by SEQ ID NOs: 1, 2, and 3, it is considered that they would have the same characteristic (ability to lyse methicillin-resistant or sensitive Staphylococcus aureus). Nevertheless, Shaw teaches that the bacteriophage of the invention targets methicillin-resistant Staphylococcus aureus ([0019]).
Regarding claim 71, Shaw teaches that the amount of each bacteriophage in the composition will depend upon its virulence against the target species and typically the composition will comprise at least about 1 x 107, 1 x 108, 1 x 109, 1 x 1010, 1 x 1011 PFU/ml for each phage ([0022]). Shaw gives a specific example of a composition comprising bacteriophages wherein the concentration of the phages is 2 x 1010 PFU/ml. Since Shaw teaches a concentration within the claimed range of concentrations, the range is anticipated. See MPEP 2131.03(I).
Regarding claim 72, the instant claim recites “…wherein the composition is to be administered at a dosage of…”. This limitation is interpreted to be the intended use of the composition. Therefore, there is no structural requirement (such as a specific concentration for the claimed composition) set forth within the claim. Therefore, the claim is considered to be anticipated by Shaw’s teaching of the composition of claim 61.
Regarding claim 73, the instant claim is drawn to a composition. The limitation recited in the instant claim does not impart any structure on the claimed composition and moreover, does not make any requirement as to the characteristic of the composition (i.e. the capability to retain viability after being stored at the recited temperatures). Nevertheless, Shaw teaches that the material (i.e. the purified bacteriophages) were stored at 2-8°C ([0061]).
Regarding claim 74, applicant’s specification states that “the genomic sequences of these [phages] are not the same as the original, naturally-occurring sequence” ([0125]). Since Shaw teaches a composition comprising the same phages (Sa87, J-Sa36, and Sa83), it is considered that they have the property of being non naturally-occurring.
Regarding claims 76-77, Shaw teaches an embodiment wherein a bacteriophage composition comprises one or more (preferably at least two) bacteriophages selected from a list including Sa87, J-Sa36, and Sa83 or mutants thereof ([0027]; claims 1-5 and 8-9). Shaw defines “mutant” to mean a bacteriophage differing genetically from Sa87, J-Sa36, or Sa83 by “one or more nucleotide” but still retaining the ability to infect and lyse Staphylococcus aureus target bacteria ([0017]). Shaw continues to explain that in one embodiment, a mutant may have at least 99% sequence identity across its entire genome (Id.). Therefore, within the scope of Shaw’s teaching is a bacteriophage which, for example, differs by a single nucleotide from the genetic sequence of Sa87, J-Sa36, or Sa83. Such a “mutant” phage would have at least 90% (or at least 93%) but not 100% identity to any one of applicant’s SEQ ID NO: 1, 2, or 3 while retaining the characteristics of these phages (e.g. obligate lytic activity, proneness to generalized transduction, and lack of an antibiotic resistance gene).
Because Shaw teaches that the composition undergoes several filtration steps, chromatographic steps to reduce debris, and filter-sterilization ([0061]) and that after purification of the bacteriophages the final endotoxin levels of the composition were <1000 EU/mL (Id.), there is a reasonable probability that Shaw’s composition contains the purified bacteriophages having less than 10% of bacterial components. 
Regarding claim 78, Shaw teaches a composition comprising a cocktail of four bacteriophages Sa87, J-Sa36, J-Sa37, and Sa83 ([0061]; claims 1-5 and 8-9). Because Shaw teaches that the composition undergoes several filtration steps, chromatographic steps to reduce debris, and filter-sterilization ([0061]) and that after purification of the bacteriophages the final endotoxin levels of the composition were <1000 EU/mL (Id.), there is a reasonable probability that Shaw’s composition contains the purified bacteriophages having less than 10% of bacterial components.
With respect to the bacteriophages not being prone to generalized transduction and not carrying an antibiotic resistance gene, since Shaw teaches a composition comprising bacteriophages having 100% identity to the recited sequences, it is considered that the bacteriophages possess the same characteristics.
Regarding claim 79, applicant’s specification states that “the genomic sequences of these [phages] are not the same as the original, naturally-occurring sequence” ([0125]). Since Shaw teaches a composition comprising the same phages (Sa87, J-Sa36, and Sa83), it is considered that they have the property of being non naturally-occurring.

Claims 46-79 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2017/0065649 A1; Cited in IDS Filed 08/24/2020) in view of Carlson (Bacteriophages: Biology and Application, Appendix, CRC Press: Boca Raton, FL, 2005, 58 pages; Cited in IDS Filed 08/24/2020).
	The teachings of Shaw are set forth above and applied herein. Shaw is found to render claims 46-51, 53-67, and 69-79 obvious.
	Regarding claims 52 and 68, Shaw makes obvious the compositions of claims 46, 51, and 67, as discussed above.
	Shaw does not teach that the composition comprises calcium salt or magnesium salt as a pharmaceutically acceptable carrier, diluent, excipient, or combinations thereof.
Carlson teaches that isolated phages can be resuspended in phage diluents and TSG and SM are commonly used, useful, and commercially available phage diluents which contain MgSO4 and MgCl2 (p. 12, par. 2; p. 13, Table A.6; p. 14, par. 1). It would therefore have been obvious to persons having ordinary skill in the art to have resuspended the phage composition in a common phage diluent wherein the diluent comprises magnesium salt. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-75 and 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,517,908. 
The claims of ‘908 are drawn to methods of treating Staphylococcus aureus bacterial infections and killing Staphylococcus aureus bacteria on surfaces, food products, and crops using bacteriophages that infect and lyse Staphylococcus aureus selected from Sa87, J-Sa36, and Sa83.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the composition used in the methods recited in claims 1-21 of '908 overlap in scope with the compositions recited in the instant application. The bacteriophages contained within the scope of the instant claims include bacteriophages having 100% identity to SEQ ID NOs: 1, 2, or 3 which correspond to Sa87, J-Sa36, and Sa83, respectively (see applicant’s specification, [0044]). Therefore, a patent to these compositions would result in improper timewise extension of the right to exclude others from practicing the methods set forth in claims 1-21 of ‘908.

Claims 46-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,517,908 in view of Jia (US 2011/0182863 A1). 
Claims 76-77 and 79 are drawn to a bacteriophage composition wherein the bacteriophage comprises a nucleotide sequence having more than 90% (or more than 93%; claim 77) identity but not 100% identity to the sequences set forth in SEQ ID NOs: 1, 2, or 3. 
As discussed above, ‘908 makes obvious compositions comprising bacteriophages having 100% identity to these sequences but does not make obvious compositions having less than 100% identity. 
Jia teaches that mutants of identified bacteriophages including bacteriophage mutants which are at least 90% similar to identified bacteriophages are capable of being used in bacteriophage compositions ([0040]-[0041], [0046]) for the treatment of methicillin-resistant Staphylococcus aureus ([0062]). Jia further teaches that mutants may include point deletion or addition mutations involving changes of 1 base ([0043]). In view of this teaching, it would be obvious to arrive at a composition which differs from the bacteriophages taught in ‘908 by, for example, only one base pair. Such a bacteriophage would have at least 90% identity but not 100% identity to the recited SEQ ID NOs: 1, 2, or 3.

Claims 46-75 and 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,253,557. 
The claims of ’557 are drawn to bacteriophage compositions comprising at least two bacteriophages selected from Sa87, J-Sa36, and Sa83 and kits comprising the same.
Although the claims at issue are not identical, they are not patentably distinct from each other because the composition recited in claims 1-22 of ‘557 overlap in scope with the compositions recited in the instant application. The bacteriophages contained within the scope of the instant claims include bacteriophages having 100% identity to SEQ ID NOs: 1, 2, or 3 which correspond to Sa87, J-Sa36, and Sa83, respectively (see applicant’s specification, [0044]). Therefore, a patent to these compositions would result in improper timewise extension of the right to exclude others from making the bacteriophage compositions recited in claims 1-22 of ‘557.

Claims 46-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,253,557 in view of Jia (US 2011/0182863 A1). 
Claims 76-77 and 79 are drawn to a bacteriophage composition wherein the bacteriophage comprises a nucleotide sequence having more than 90% (or more than 93%; claim 77) identity but not 100% identity to the sequences set forth in SEQ ID NOs: 1, 2, or 3. 
As discussed above, ‘557 makes obvious compositions comprising bacteriophages having 100% identity to these sequences but does not make obvious compositions having less than 100% identity. 
Jia teaches that mutants of identified bacteriophages including bacteriophage mutants which are at least 90% similar to identified bacteriophages are capable of being used in bacteriophage compositions ([0040]-[0041], [0046]) for the treatment of methicillin-resistant Staphylococcus aureus ([0062]). Jia further teaches that mutants may include point deletion or addition mutations involving changes of 1 base ([0043]). In view of this teaching, it would be obvious to arrive at a composition which differs from the bacteriophages taught in ‘557 by, for example, only one base pair. Such a bacteriophage would have at least 90% identity but not 100% identity to the recited SEQ ID NOs: 1, 2, or 3.

Claims 46-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10, 18-20, and 25-29 of copending Application No. 16/485,408. 
The claims of ‘408 are drawn to a bacteriophage composition comprising one or more bacteriophages selected from Sa87, J-Sa36, Sa83, and mutants thereof, kits comprising the same, methods of killing bacteria on a surface, and bandages or wound dressings comprising the bacteriophage composition.
Although the claims at issue are not identical, they are not patentably distinct from each other because the composition recited in claims 1-4, 9-10, 18-20, and 25-29 of copending application 16/485,408 overlap in scope with the compositions recited in the instant application. The bacteriophages contained within the scope of the instant claims include bacteriophages having 100% identity to SEQ ID NOs: 1, 2, or 3 which correspond to Sa87, J-Sa36, and Sa83, respectively (see applicant’s specification, [0044]). Furthermore, claims 1-4, 9-10, 18-20, and 25-29 of the copending application include “mutants thereof”, which would meet the requirement that the bacteriophages have at least 90% identity to the recited sequences and at least 90% identity but not 100% identity to the recited sequences.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651